Title: Report on Stills and Spirits Distilled Within the United States, 2 March 1793
From: Hamilton, Alexander
To: Speaker of the House of Representatives



Treasury DepartmentMarch 2d 1793.[Communicated on March 2, 1793]
[To the Speaker of the House of Representatives]
Sir,

Pursuant to an order of the House of Representatives of the 8th of May last, I have the honor to transmit a general state of the Revenue on stills and spirits distilled within the United States, exhibiting the several particulars indicated by the said order, so far as returns have been received at the Treasury; to which I beg leave to add, the Copy of a letter of yesterday from the Commissioner of the Revenue, transmitting the same to me.
With perfect respect   I have the honor to be   Sir your obedient servant.

Alexander Hamilton,Secy of the Treasury.
The HonbleThe Speaker of the House of Representatives.

